SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1400
CAF 14-00970, CAF 14-01081
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, WHALEN, AND DEJOSEPH, JJ.


IN THE MATTER OF AALIYAH H.
----------------------------------------------
ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES,
PETITIONER-RESPONDENT;
                                                  MEMORANDUM AND ORDER
MARY H. AND ISAIAH H., RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


STEPHEN L. CIMINO, SYRACUSE, FOR RESPONDENT-APPELLANT MARY H.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT ISAIAH H.

ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (CATHERINE Z. GILMORE OF
COUNSEL), FOR PETITIONER-RESPONDENT.

CHRISTOPHER E. BURKE, ATTORNEY FOR THE CHILD, SYRACUSE.


     Appeals from an order of the Family Court, Onondaga County
(Michael L. Hanuszczak, J.), entered May 28, 2014 in a proceeding
pursuant to Family Court Act article 6 and Social Services Law § 384-
b. The order, among other things, terminated respondents’ parental
rights.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In appeal No. 1, respondents appeal from an order in
a proceeding pursuant to Family Court Act article 6 and Social
Services Law § 384-b that terminated their parental rights with
respect to their child. In appeal No. 2, respondent mother appeals
from an order in a similar proceeding terminating her parental rights
with respect to another child.

     Contrary to the contentions of respondents in both appeals,
Family Court properly terminated their parental rights with respect to
their child in appeal No. 1, and the mother’s child in appeal No. 2,
on the ground of permanent neglect. Respondents admitted that they
permanently neglected their respective children, and the record of the
dispositional hearing supports the court’s determination that the best
interests of the children would be served by terminating respondents’
respective parental rights and freeing the children for adoption (see
Matter of La'Derrick J.W. [Ashley W.], 85 AD3d 1600, 1602, lv denied
17 NY3d 709; Matter of Eleydie R. [Maria R.], 77 AD3d 1423, 1424).
                                 -2-                          1400
                                           CAF 14-00970, CAF 14-01081

Contrary to the mother’s contention in both appeals, the record
supports the court’s determination that a suspended judgment would not
serve the best interests of the children (see Matter of Alex C., Jr.
[Alex C., Sr.], 114 AD3d 1149, 1150, lv denied 23 NY3d 901; Matter of
Tiara B. [Torrence B.], 70 AD3d 1307, 1307-1308, lv denied 14 NY3d
709; see generally Matter of Mercedes L., 12 AD3d 1184, 1185; Matter
of Saboor C., 303 AD2d 1022, 1023). The mother’s “negligible
progress” in addressing the issues that resulted in the children’s
removal from her custody was “ ‘not sufficient to warrant any further
prolongation of the child[ren]’s unsettled familial status’ ” (Matter
of Alexander M. [Michael A.M.], 106 AD3d 1524, 1525; see Matter of
Joanna P. [Patricia M.], 101 AD3d 1751, 1752, lv denied 20 NY3d 863;
Matter of Keegan JJ. [Amanda JJ.], 72 AD3d 1159, 1161-1162).

     Respondent father further contends in appeal No. 1 that, because
the children had different parentage, they had different interests,
thereby creating a conflict of interest for the Attorney for the
Children (AFC), who represented both children at the same hearing.
The father failed to preserve that contention for our review “inasmuch
as []he made no motion to remove the AFC” (Matter of Swinson v Dobson,
101 AD3d 1686, 1687, lv denied 20 NY3d 862; see Matter of Ordona v
Cothern, 126 AD3d 1544, 1546; see generally Matter of Nelissa O. v
Danny C., 70 AD3d 572, 573).




Entered: December 31, 2015                      Frances E. Cafarell
                                                Clerk of the Court